Title: From George Washington to Benjamin Harrison, 22 January 1785
From: Washington, George
To: Harrison, Benjamin



My Dr Sir,
Mount Vernon 22d Jan. 1785.

It is not easy for me to decide by which my mind was most affected upon the receipt of your letter of the 6th inst.—surprize or gratitude: both were greater than I have words to express. The attention & good wishes which the Assembly have evidenced by their act for vesting in me 150 shares in the navigation of each of the rivers Potomac & James, is more than mere compliment—there is an unequivocal & substantial meaning annexed—But believe me sir, notwithstanding these, no circumstance has happened to me since I left the walks of public life, which has so much embarrassed me. On the one hand, I consider this act, as I have already observed, as a noble and unequivocal proof of the good opinion, the affection, & disposition of my Country to serve me; & I should be hurt, if by declining the acceptance of it, my refusal should be construed into disrespect, or the smallest slight put upon the generous intention of the Country: or, that an ostentatious display of disinterestedness or public virtue, was the source of the refusal.
On the other hand, it is really my wish to have my mind, & the actions which are the result of contemplation, as free & independent as the air, that I may be more at liberty (in things

which my opportunities & experience have brought me to the knowledge of) to express my sentiments, & if necessary, to suggest what may occur to me, under the fullest conviction, that altho’ my judgment may be arraigned, there will be no suspicion that sinister motives had the smallest influence in the suggestion. Not content then with the bare consciousness of my having, in all this navigation business, acted upon the clearest conviction of the political importance of the measure; I would wish that every individual who may hear that it was a favorite plan of mine, may know also that I had no other motive for promoting it than the advantage I conceived it would be productive of to the Union, & to this State in particular, by cementing the Eastern and Western Territory together, at the same time that it will give vigor & encrease to our Commerce, & be a convenience to our Citizens.
How would this matter be viewed then by the eye of the world; and what would be the opinion of it, when it comes to be related that G: W——n exerted himself to effect this work—and G.W. has received 20,000 Dollars, and £5,000 Sterling of the public money as an interest therein? Would not this in the estimation of it (if I am entitled to any merit for the part I have acted; & without it there is no foundation for the act) deprive me of the principal thing which is laudable in my conduct? Would it not, in some respects, be considered in the same light as a pension? And would not the apprehension of this make me more reluctantly offer my sentiments in future? In a word, under what ever pretence, & however customary these gratuitous gifts are made in other Countries, should I not thence forward be considered as a dependant? one moments thought of which would give me more pain, than I should receive pleasure from the product of all the tolls, was every farthing of them vested in me: altho’ I consider it as one of the most certain & increasing Estates in the Country.
I have written to you with an openess becoming our friendship—I could have said more on the subject; but I have already said enough to let you into the State of my mind. I wish to know whether the ideas I entertain occurred to, & were expressed by any member in or out of the House. Upon the whole, you may be assured my Dr Sir, that my mind is not a litt[l]e agitated—I want the best information & advice to settle it. I have no inclination

(as I have already observed) to avail myself of the generosity of the Country: nor do I want to appear ostentatiously disinterested, (for more than probable my refusal would be ascribed to this motive) or that the Country should harbour an idea that I am disposed to set little value on her favours—the manner of granting which is as flattering as the grant is important. My present difficulties however shall be no impediment to the progress of the undertaking. I will receive the full & frank opinions of my friends with thankfulness. I shall have time enough between this & the sitting of the next Assembly to consider the tendency of the act—& in this, as in all other matters, will endeavor to decide for the best.
My respectful compliments & best wishes, in which Mrs Washington & Fanny Bassett (who is much recovered) join, are offered to Mrs Harrison & the rest of your family. It would give us great pleasure to hear that Mrs Harrison had her health restored to her. With every sentiment of esteem, regard & friendship, I am My Dr Sir &c. &c.

G: Washington

